PER CURIAM.
John W. Overcast appeals the sentence the district court* imposed after Overcast pleaded guilty to a firearm offense. His counsel has moved to withdraw and has filed a brief under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and Overcast has filed two supplemental briefs. We find no merit in any of the arguments raised by Overcast or his counsel.
Having conducted an independent review under Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we find no nonfrivolous issues. Thus, we grant counsel’s motion to withdraw, and we affirm.

 The Honorable Howard F. Sachs, United States District Judge for the Western District of Missouri.